IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                   : No. 116 EAL 2020
                                                 :
                     Respondent                  :
                                                 : Petition for Allowance of Appeal
                                                 : from the Order of the Superior Court
              v.                                 :
                                                 :
                                                 :
 MARK EDWARDS,                                   :
                                                 :
                     Petitioner                  :


                                         ORDER



PER CURIAM

      AND NOW, this 17th day of August, 2020, the Petition for Allowance of Appeal is

GRANTED, LIMITED TO the issue set forth below.              Allocatur is DENIED as to all

remaining issues. The issue, as stated by petitioner, is:


      Did not the Superior Court err in construing 42 Pa.C.S. § 9765 in an overly broad
      manner to bar merger even though all of the elements of the recklessly
      endangering another person offense are contained within the elements of the
      statutory alternative of the aggravated assault offense for which the defendant was
      convicted?